United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Z., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-414
Issued: June 26, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On December 13, 2012 appellant filed a timely appeal from an August 2, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. The Board docketed the appeal as No. 13-414.
On August 11, 2010 appellant filed a notice of recurrence of disability on July 6, 2010
due to an August 4, 2009 work injury; assigned OWCP File No. xxxxxx265. OWCP advised
her, however, that it was adjudicating the alleged recurrence of disability as a claim for a new
injury; assigned OWCP File No. xxxxxx323. In a November 12, 2010 statement, appellant
questioned why it created a new claim and noted that she experienced pain immediately upon
returning to work after her August 4, 2009 work injury. She submitted medical evidence
attributing her condition to her August 4, 2009 employment injury.
In a January 5, 2011 decision, OWCP found that appellant had not established that she
sustained an injury on July 6, 2010. It determined that the medical evidence did not show that
she experienced any condition causally related to the July 6, 2010 work incident. OWCP noted
that on September 20, 2010 it had issued a decision regarding appellant’s disability due to her
August 4, 2009 work injury, assigned File No. xxxxxx265. In decisions dated May 5, 2011 and
August 2, 2012, it denied modification of its January 5, 2011 decision.

The Board has duly considered the matter and finds that the case is not in posture for
decision. The Board finds that OWCP did not adequately explain why it adjudicated appellant’s
notice of recurrence of disability as a new injury given that she alleged that she experienced pain
immediately upon returning to work rather than relating any condition or disability to new work
factors. Further, OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.1 In its
June 5, 2011 and August 2, 2012 decisions, OWCP referenced a decision dated September 2,
2010 in File No. xxxxxx265. The factual and medical evidence pertaining to appellant’s
accepted claim in File No. xxxxxx265, however, is not contained in the case record. The Board
will consequently remand the case for OWCP to combine the current case record with File No.
xxxxxx265 and determine whether she sustained either a recurrence of disability due to her
August 4, 2009 employment injury or a new work injury.2 Following this and any further
development deemed necessary, it shall issue a de novo decision on the merits.
IT IS HEREBY ORDERED THAT the August 2, 2012 decision is set aside and the
case remanded for further proceedings consistent with this order of the Board.
Issued: June 26, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).
2

See L.Z., Docket No. 11-1415 (issued December 12, 2011).

2

